    Case 1:19-cv-00540-WMR Document 84 Filed 03/18/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

 Instant One Media, Inc.,
    Plaintiff,
       v.                                     CIVIL ACTION FILE
                                              NO. 1:19-cv-00540-WMR

 EzFauxDecor, LLC
 and Amber Shank,

    Defendants.



     ORDER GRANTING IN PART AND DENYING IN PART
 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
    AND DENYING DEFENDANTS’ MOTION FOR PARTIAL
                SUMMARY JUDGMENT

      This lawsuit was filed by the Plaintiff regarding the use of its

trademarks “Instant Granite” and “Instant Stainless.”            Previously, the

Defendants had the right of use to these trademarks and had sued the Plaintiff

for violation of the Defendants’ rights. To settle that lawsuit, the Plaintiff here

paid to the Defendants $175,000.00 and received ownership of the

trademarks. As a part of such settlement agreement, Defendants ostensibly

agreed to no longer use the trademarks.

      Sometime thereafter, the Plaintiff discovered that the Defendants

nonetheless continued to utilize the trademarks in the Defendants’ web-based
    Case 1:19-cv-00540-WMR Document 84 Filed 03/18/20 Page 2 of 4




marketing of the Defendants’ products, specifically on Amazon and on the

Defendants’ own website. The Defendants claim that its continued use of the

trademarks was unintentional, and in any event, that the Plaintiff suffered no

damages therefrom. The Defendants further contend that any benefit that the

Defendants received in using the Plaintiff’s trademarks was de minimis. The

Plaintiff, not surprisingly, does not agree.

      In filing its Complaint against the Defendants, the Plaintiff brings two

claims. First, it asserts that the Defendants breached the settlement agreement

executed between the Plaintiff and Defendants which resolved the original

lawsuit. Plaintiff claims that it lost sales of its products, which presumably

were instead appropriated by the Defendants, due to the Defendants’ use of

the trademarks. Plaintiff also claims that it spent certain monies to mitigate

any confusion created in the marketplace by the Defendants’ unauthorized use

of the trademarks. Plaintiff seeks damages both for its lost sales and its

mitigation expenses.

      Second, Plaintiff asserts a claim for trademark infringement against the

Defendants under Federal law. As a consequence thereof, the Plaintiff seeks

an accounting from the Defendants and a disgorgement of profits which the

Defendants purportedly realized by their alleged use of the Plaintiff’s

trademarks.
    Case 1:19-cv-00540-WMR Document 84 Filed 03/18/20 Page 3 of 4




      Discovery has now ended, and both the Plaintiff and Defendants have

filed partial motions for summary judgments [Doc 71 and Doc 74]. Plaintiff

seeks a summary judgment as to Defendants’ liability for breach of contract

and on the claim of trademark infringement, leaving the type and amount of

damages for trial determination. The Defendants do not agree. Rather, the

Defendants similarly seek an order of partial summary judgment against the

Plaintiff claiming that the Plaintiff cannot show that there has been a

trademark infringement, and further, while seemingly conceding that there

may have been a breach of contract, asking the Court to limit any damages

which the Plaintiff might recover for a breach of contract to only “nominal”

amounts.

      After review of the motions filed by the parties, all supporting pleadings

and evidence submitted, and considering of the law applicable to this dispute,

this Court concludes that the Plaintiff is entitled to an award of partial

summary judgment against the Defendants as it relates to liability on the

Defendants’ breach of contract by using the trademarks in violation of the

settlement agreement. The Court cannot at this time decide as a matter of law

the type or amount of damages which the Plaintiff might recover in that regard

and, thus, reserves the issue of damages on the breach of contract claim for

trial. Defendants’ Motion for Partial Summary Judgment asking the Court to
    Case 1:19-cv-00540-WMR Document 84 Filed 03/18/20 Page 4 of 4




limit to “nominal” damages the amount they might be liable on the Plaintiff’s

breach of contract is herein denied.

       As it relates to both the Plaintiff’s Motion for Partial Summary

Judgment for trademark infringement against the Defendants, as well as

Defendants’ Motion for Partial Summary Judgment for trademark

infringement, the Court concludes that genuine issues of material fact remain

for trial. It will be up to the trier of fact, presumably the Court itself since the

Plaintiff does not seek actual damages, but only seeks a disgorgement of

profits allegedly appropriated by the Defendants, to determine whether there

has been a trademark infringement and, if so, what amount of damages (if

any) the Plaintiff would recover should its claim succeed.         Thus, both the

Plaintiff’s Motion for Partial Summary and the Defendants’ Motion for Partial

Summary Judgment as it relates to the trademark infringement claim are

herein denied.

       In issuing this written ruling on these motions, the Court hereby notifies

the parties that it is cancelling the hearing originally scheduled for April 21,

2020. The parties are directed to prepare and file their pretrial order with the

Court within thirty (30) days of the docketing of this Order.

       This 18th day of March, 2020.
